ACCEPTED
                                                                                            03-14-00801-CV
                                                                                                    4709911
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       3/31/2015 1:04:55 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK


                                 NO. 03-14-00801-CV
                                                                       FILED IN
                    IN THE THIRD COURT OF APPEALS 3rd COURT OF APPEALS
                                                        AUSTIN, TEXAS
          ____________________________________________________
                                                     3/31/2015 1:04:55 PM
                                                                   JEFFREY D. KYLE
THE UNIVERSITY OF TEXAS SYSTEM AND THE UNIVERSITY OF TEXASClerk
                                                           AT DALLAS
                               Appellants,
                                   v.
        KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS
                                Appellee,
                                   v.
                         MARILYN CAMERON
                          Intervenor/Appellee.
        _________________________________________________

     On Appeal from the 261st Judicial District Court of Travis County, Texas
                   Trial Court Cause No. D-1-GV-11-001923
                The Honorable Lora Livingston, Judge Presiding
         __________________________________________________

                          MOTION TO DISMISS APPEAL

TO THE HONORABLE JUSTICES:

       Come now, intervenor/appellee, Marilyn Cameron, files this Motion to

Dismiss Appeal, and in support thereof will respectfully show this Court the

following:

       Pursuant to Rule 25.1 of the Texas Rules of Appellate Procedure, appellants’

attorney, H. Melissa Mather, formally filed with the Court a Joint Motion for

Extension of Briefing Deadlines, on March 26, 2015. The motion seems to have

errors that may impact questions of jurisdiction that the intervenor/appellee




Intervenor’s Motion to Dismiss Appeal                                                           1
respectfully asks the Court to consider. The actual trial court cause number is

D-1-GV-11-0019231. On the appellants’ motion, the cause number is erroneously

given as D-1-GN-11-001923. The original case should be on appeal from the 261st

Judicial District Court of Travis County, Texas. However, the appellants’ motion

has the case on appeal from the 345th Judicial District Court of Travis County,

Texas with the Honorable Stephen Yelenosky, as the presiding judge. The current

presiding judge (since January, 1999) of the 261st District Court is Lora Livingston.

       The cause on appeal, #D-1-GV-11-001923, was a forthright lawsuit under

the Public Information Act, initiated by appellants, against an opinion issued by the

former Attorney General of the State of Texas, Greg Abbott. Held in the 261st

District Court in Travis County, the final summary judgment was declared and

signed on November 24, 2014.

       Pursuant to Rule 42.3 and Rule 38.8(a)(1), Intervenor respectfully requests

that the Court deny the Joint Motion for Extension of Briefing Deadlines and

dismiss appellants’ appeal.

       Pursuant to Texas Rules of Appellate Procedure 20.1(c)(2), Intervenor has

combined into this document a Sworn Statement of Inability to Pay Court Costs

(otherwise known as Affidavit of Indigence) to cover costs associated with the

filing of this motion.

1
Attached as Exhibit A is a copy of the Final Judgment and incorporated herein by reference.


Intervenor’s Motion to Dismiss Appeal                                                         2
                                        Respectfully submitted,

                                        /s/ Marilyn Cameron
                                        Marilyn Cameron
                                        18222 Outback Lakes Trail
                                        Humble, TX 77346
                                        (713) 320-4092
                                        mizcameron@yahoo.com
                                        Intervenor, Pro Se


                        CERTIFICATE OF CONFERENCE

       Intervenor/appellee, Cameron, conferred with attorneys, H. Melissa Mather

and Kimberly Fuchs and they are opposed to the Motion to Dismiss Appeal.


                           CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2015, a true and correct copy of

Motion to Dismiss Appeal was served via e-service and/or email to the following

counsel:

H. Melissa Mather
State Bar No. 240102216
Assistant Attorney General
Financial Litigation, Tax, and Charitable Trusts Division
P.O. Box 12548
Austin, TX 78711-2548
Phone: (512) 475-2540
Fax: (512) 477-2348
melissa.mather@texasattorneygeneral.gov
Attorney for Appellants




Intervenor’s Motion to Dismiss Appeal                                              3
Kimberly L. Fuchs
State Bar No. 24044140
Chief, Open Records Litigation
Administrative Law Division
P.O. Box 12548
Austin, Texas 78711-2548
Phone: (512) 475-4195
Fax: (512) 320-0167
kimberly.fuchs@texasattorneygeneral.gov
Attorney for Appellee Attorney General

                                        /s/ Marilyn Cameron
                                        Marilyn Cameron




Intervenor’s Motion to Dismiss Appeal                         4
Intervenor’s Motion to Dismiss Appeal   5
Intervenor’s Motion to Dismiss Appeal   6
Intervenor’s Motion to Dismiss Appeal   7
                                                                       Filed in The District Court
                                                                        of Travis County, Texas
                                                                             NOV 242014
                              CAUSE NO. D-1-GV-11-oo1923               At          jg Z..M.
                                                                       maia Rcdrfruez-Mendoza, C’erk
     THE UNIVERSITY OF TEXAS                 § IN THE DISTRICT COURT OF
     SYSTEM and THE UNIVERSITY OF            §
     TEXAS AT DALLAS,                        §
             Plaintiffs,                     §
                                             §
     V.                                      §
                                             §
     GREG ABBOTT’, ATTORNEY                  § 261St JUDICIAL DISTRICT
     GENERAL OF TEXAS,                       §
             Defendant                       §
                                             §
     v.                                      §
                                             §
     MARILYN CAMERON, PRO SE                 §
             Intervenor.                     § TRAVIS COUNTY, TEXAS
                                  FINAL JUDGMENT

          On November 24, 2014, a hearing was held on the parties’ motions for summary

judgment. Plaintiffs The University of Texas System and The University of Texas at Dallas

(the University) and Defendant Greg Abbott, Attorney General of Texas, appeared

through counsel. This is a lawsuit under the Public Information Act, by which Plaintiff

sought relief from a ruling of the Attorney General. The Court, having considered the

testimony and documentary evidence, the pleadings, and arguments of counsel, enters

the following declaration and orders.

          IT IS THEREFORE ORDERED AND DECLARED that Defendant’s Cross-Motion

for Summary Judgment is GRANTED, and Plaintiffs Cross-Motion for Summary

Judgment is DENIED.        It is further ORDERED that the information at issue is not

privileged and the University must disclose this information to the requestor.
                     ________day




       This Order disposes of all claims b,tween all parties and is a final judgment.

       Signed this                 of   Ai   ....
                                                               ,   2014.




Agreed As To Form:                                     /




KIMBERLY FUC
Chief, Open Rec rds Litigation                  St te Bar No. 240499
State Bar No. 24044140                          Assistant Attorney     eral
Administrative Law Division                     Financial and Tax Litigation Division
P.O. Box 12548, Capitol Station                 P.O. Box 12548
Austin, Texas 78711-2548                        Austin, Texas 78711-2548
Telephone:   (512) 475-4195                     Telephone:    (512) 475-4209
Facsimile:    (512) 320-0167                    Facsimile: (512) 477-2348
Kimberly. Fuchs@texasattorneygeneral.gov        joshua.godbey@texasattorneygeneral.gov

ATrORNEY FOR DEFENDANT GREG ABBOTr,             ArI’ORNEY FOR PLAINTIFFS
ATTORNEY GENERAL OF TEXAS




                                                                                 Page   2 of 2
Cause No, D1GV-11oo1923